DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 02/28/20.  The request for foreign priority to a corresponding EP application filed 03/07/19 has been received and is proper.  Claims 1-15 are currently pending yet all are rejected due to the section 102 and 103 rejections detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 15 objected to because of the following informalities:  both claims include an errant parenthetical (“)”).  See claim 10, line 3; claim 15, line 4. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Zhang
Claim(s) 1-4, 9-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 102828922) (cited by Applicant).  Zhang is directed to an erecting device of a wind energy conversion system tower tube damping pendulum.  See Abstract.  Note: this is an “X” reference in the cited ISR. 

Claim 2: Zhang discloses that the transporting the damper unit into the tower section comprises employing a horizontal transport system (1, 2, 3, 4, 5, 300) to transport the damper unit in a horizontal direction to the position inside the tower section, wherein the horizontal transport system is supported at least at one position by the tower section.  See Fig. 8. 
Claim 3: Zhang discloses that the horizontal transport system is on one side sup- ported by the tower section and is on an opposite side supported outside the tower section, further wherein the mounting the damper unit in the tower section comprises transporting the damper unit from a position outside the tower section [Fig. 7] to the position inside the tower section [Fig. 8] using the horizontal transport system.  See Figs. 7, 8. 
Claim 4: Zhang discloses that the horizontal transport system comprises a trolley (1, 2, 3, 300), and the mounting the damper unit in the tower section comprises supporting the damper unit by the trolley and moving the trolley to transport the damper unit in the horizontal direction to the position.  See Figs. 7, 8. 
Claim 9: Zhang discloses a horizontal transport system (1, 2, 3, 4, 5, 300) for assembling a tower section (100) of a wind turbine tower, wherein the horizontal transport system is configured to be supported at least at one position by the tower section and comprises a movable part (300, 12) configured to support a damper unit (200) and to transport the damper unit in a horizontal direction [Fig. 7] from a position adjacent to an end of the tower section to a position at or adjacent to a 
Claim 10: Zhang discloses that the horizontal transport system comprises a rail (1), wherein the movable part is a trolley (300, 4, 5, 12) that is configured to run on the rail, wherein the rail is a bottom rail disposed in a lower part of the tower section when the tower section is in the horizontal orientation [see Fig. 8], and wherein the trolley is configured to carry the damper unit and is further configured such that the damper unit is placeable on top of the trolley.  See Figs. 7, 8. 
Claim 11: Zhang discloses that the horizontal transport system comprises a rail (1), wherein the movable part is a trolley (300, 4, 5, 12) that is configured to run on the rail, wherein the rail is a beam disposed in an upper part of the tower section when the tower section is in the horizontal orientation, and wherein the trolley is configured such that the damper unit is suspendable from the trolley.  See Figs. 7, 8. 
Claim 13: Zhang discloses that the damper unit has a longitudinal extension that extends in a cross sectional plane of the tower section, further wherein the longitudinal extension is at least 70%, of an inner diameter of the tower section at the mounting position.  See Fig. 2. 
Claim 14: Zhang discloses that the damper unit is shaped such that a circle segment corresponding to at least a quarter of an inner cross sectional area of the tower section at the mounting position is not occupied by the damper unit.  See Fig. 2 (inside 200 is more than 25% of 100). 
Claim 15: Zhang discloses that the damper unit comprises a first damper element and a second damper element each having a cylindrical shape and being mounted laterally next to each other in a frame such that a height axes of the first damper element and the second damper element is substantially parallel to a longitudinal axis) of the tower section.  See Fig. 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Zhang
Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang. 
Claim 7: Zhang discloses that the transporting the damper unit to the position inside the tower section comprises transporting the damper unit to the position inside the tower section that is spaced from either end of the tower section.  See Fig. 1.  However, Zhang does not disclose the specific numeric value of 4 meters of spacing.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to provide at least 4 meters of spacing to ensure adequate space for the rails (1) and cushions (3) located radially between the damper unit (200) and the tower (100).  The specific number is merely a design choice, based on the size of the horizontal transport system and the size of the wind turbine. 
Claim 12: see claims 1 and 7 above. 
Zhang in view of Tobinaga
Claims 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tobinaga et al. (U.S. Patent Pub. No. 2017/0138351) (cited by Applicant).  Tobinaga is directed to an offshore wind turbine and method for constructing an offshore wind turbine.  See Abstract.  Note: this is a “Y” reference in the cited ISR.
Claims 5 and 6: Zhang discloses transporting the damper unit to the position inside the tower section comprises transporting the damper unit in a horizontal direction to the position inside the tower section.  See Figs. 7, 8.
Zhang discloses all the limitations of this claim except for “rotating the damper unit” while inside the tower.  Tobinaga discloses the method of inserting a module (64) inside the wind turbine tower section (71) [Fig. 7(1)] and then rotating the module while it is at the position inside the tower section [Fig. 7(2)].  See Figs. 7(1), 7(2).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this “rotating” step because this is a well-known way to insert an object into a device that may not otherwise fit in a narrower opening of a device.  The wind turbines of Zhang and Tobinaga both include cylindrical tower sections that contain narrower openings at the top, where their respective units are inserted.  Depending on the type/shape/size of the unit to be inserted into Zhang, employing this “rotating” step may be an obvious method step to insert/install the unit into the tower section of the turbine. 
Claim 8: see claims 5 and 6 above.  Tobinaga further discloses that prior to the transporting the damper unit to the position inside the tower section, installing a ladder module (30, 60) in the tower section.  See Figs. 2, 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        November 30, 2021